department of the treasury internal_revenue_service washington d c number info release date tax_exempt_and_government_entities_division fax number e mail address contact person contact number identification_number index date date dear this letter is in response to your recent request for an information_letter concerning the treatment of government grants for specific projects to medical_research organizations under sec_170 and sec_170 of the internal_revenue_code sec_170 the internal_revenue_code is that it must be publicly supported one test for determining whether an organization is publicly supported is that the organization normally receives at least percent of its total support from governmental units and or from contributions made by the general_public see sec_1_170a-9 of the income_tax regulations contract entered into with a governmental_unit for the performance of services or in connection with a government research grant but not if the amounts are received from the exercise or performance by the organization of its charitable educational or other purpose or function constituting the basis for its exemption under sec_501 of the code exempt_function_income regs 170a-9 e i in general exempt_function_income include amounts received from any activity which is substantially related to the furtherance of the organization’s exempt_purpose or function regs 170a-9 e i a an amount_paid by a governmental_unit is not treated as exempt_function_income if the purpose of the payment is primarily to enable the organization to provide a service to or maintain a facility for the direct benefit of the public rather than to service the direct and immediate needs of the governmental payor regs 170a-9 e ii recipient organization to provide a service or maintain a facility for the direct benefit of the public rather than to serve the direct and immediate needs of the governmental payor for example the primary purpose of each of the following payments is to enable the support from a governmental_unit includes amounts received in connection with a one of the requirements for an organization to be described in sec_170 of amounts paid for the maintenance of library facilities which are open to the public amounts paid under government programs to nursing homes or homes for the aged in order to provide health care or domiciliary services to residents of such facilities a b c amounts paid to child placement or child guidance organizations under government programs for services rendered to children in the community a grant is normally made to encourage the grantee organization to carry on certain gross_receipts means amounts received from an activity which is not an unrelated trade in addition any amount received from a governmental_unit under circumstances such that the amount would be treated as a grant will generally constitute support from a governmental_unit regs 170a-9 e ii programs or activities in furtherance of its exempt purposes it may contain certain terms and conditions imposed by the grantor to insure that the grantee’s programs or activities are conducted in a manner compatible with the grantor’s own programs and policies and beneficial to the public the grantee may also perform a service or produce a work product which incidentally benefits the grantor thus grants for carrying on exempt_activities are sometimes difficult to distinguish from amounts received as gross_receipts from the carrying on of exempt_activities regs a -3 g or business if a specific service facility or product is provided to serve the direct and immediate needs of the governmental payor rather than primarily to confer a direct benefit upon the general_public in general payments made primarily to enable the governmental payor to realize or receive some economic or physical benefit as a result of the service facility or product obtained will be treated as gross_receipts of the payee research leading to the development of tangible products for the use or benefit of the governmental payor will generally be treated as a service provided to serve the direct and immediate needs of the payor while basic_research or studies carried on in the physical or social sciences will generally be treated as primarily to confer a direct benefit upon the general_public regs a -3 g code engages in some contract research it receives funds from the government to develop a specific electronic device needed to perfect articles of space equipment the initiative for the project came solely from the government since the organization provided a specific product at the government’s request and thus was serving the direct and immediate needs of the governmental payor the funds received from the government for this project are gross_receipts and do not constitute grants regs a -3 g example code carries on medical_research its efforts have primarily been directed toward cancer research it sought funds from the government for a particular project being contemplated in connection with its work and received dollar_figure from the government since the research project sponsored by government funds is primarily to provide direct benefit to the general in another example a public service corporation described in sec_501 of the for example a nonprofit research organization described in sec_501 of the in order for an organization to be primarily engaged directly in the continuous active a medical_research_organization is described in sec_170 of the code if its public rather than to serve the direct and immediate needs of the governmental payor the funds are considered as a grant regs a -3 g example therefore whether national institute of health restricted grants for specific projects or grants for basic medical_research goals are treated as support from a governmental_unit and thus as public support cannot be determined generally instead each grant must be considered separately for example a grant to a sec_501 organization to provide a service or maintain a facility for the direct benefit of the public would be treated as public support on the other hand a grant to a 501_c_3_organization that results in the government agency realizing or receiving some economic or physical benefit as a result of a service facility or product would not be treated as public support sec_170 principal purpose or functions are medical_research and it is primarily engaged directly in the continuous active_conduct of medical_research in conjunction with a hospital regs 170a- c i 170a-9 c ii b conduct of medical_research it must either devote a substantial part of its assets to or expend a significant percentage of its endowment for such purposes or both whether an organization has done so depends upon the facts and circumstances existing in each specific case however an organization will be so treated if it meets at least one of two tests regs 170a- c v a under one test an organization which devotes more than one-half of its assets to the continuous active_conduct of medical_research will be considered to be devoting a substantial part of its assets to the continuous active_conduct of medical_research under the other test an organization which expends funds equaling at least percent of the fair_market_value of its endowment for the continuous active_conduct of medical_research will be considered to have expended a significant percentage of its endowment for such purposes regs 170a- c v b however engaging directly in the continuous active_conduct of medical_research does not include the disbursing of funds to other organizations for the conduct of research by them or the extending of grants or scholarships to others regs 170a-9 c v c organization described in sec_170 of the code is included in satisfying the percent test depends on whether the organization uses the funds from these grants to conduct medical_research itself rather than merely disbursing these funds to other organizations so that they may conduct medical_research information_letter is advisory only and has no binding effect on the internal_revenue_service in accordance with section dollar_figure of revproc_2001_4 2001_1_irb_121 this therefore whether the expenditure of grants received by a medical_research sincerely marvin friedlander manager exempt_organizations technical group
